Citation Nr: 1759660	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-12 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1954 to June 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois. 

The Board previously denied the Veteran's claim in March 2016.  That decision was vacated in June 2016 pursuant to the Veteran's request for hearing.  However, on August 14, 2017, the Veteran contacted VA via telephone and cancelled his scheduled BVA video conference.  He indicated that he wished to proceed with adjudication with the current evidence on record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  30 U.S.C. § 7107 (a)(2) (2012).  


FINDING OF FACT

The Veteran's bilateral hearing loss was not shown to have occurred in service, did not manifest for several years thereafter, and is not related to service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131 (2012);  38 C.F.R. § 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and private treatment records have been obtained.   When the Veteran requested a Board hearing in April 2011, the Board vacated its June 2016 decision to afford the Veteran his requested hearing.  The Veteran was scheduled for a hearing but he unfortunately failed to report.  VA attempted to reschedule a new hearing, but the Veteran ultimately cancelled his request for hearing and expressed desire to proceed with adjudication.  Unfortunately, the Veteran has not presented any evidence that would suggest a change in the Veteran's case from when it was previously decided by the Board in March 2016.

The Veteran was also provided with a VA examination in connection to his claim.  It is noted that in December 2009, the Veteran contacted VA to reschedule his examination.  Another examination was subsequently scheduled for him.  Neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

It is the Veteran's contention that he sustained hearing loss during service.  He stated that as a radio operator in the Navy, his duties required him to wear headphones every day for prolonged periods of time, exposing him to loud noises enough to cause his hearing loss.  During his February 2010 VA examination, the Veteran specified that he was required to listen for Morse code and was exposed to occasionally very loud tones.  His service treatment record showed no indication or diagnosis of hearing loss.  Post service, the Veteran was employed by the Federal Aviation Administration (FAA) as an air traffic controller.  He has submitted copies of FAA examinations, including audiology tests.  In 1974, almost 20 years after service, the Veteran exhibited signs of hearing loss.  The report indicates that he had no change in high frequency hearing loss and that the Whispered Voice test was okay.  The Veteran denied having difficulty hearing at the time.  Private audiometric evaluations in July 1975, October 1987, and July 1994 show that the Veteran continued to have sensorineural hearing loss disability for VA purposes.  

The Veteran underwent a VA audiology examination in February 2010.  His puretone thresholds in decibels were as follows: 




HERTZ


1000
2000
3000
4000
RIGHT
45
60
65
75
LEFT
25
45
60
70

Speech audiometry revealed speech recognition of 88 percent in the right ear and 84 percent in the left ear.  The puretone threshold average was 61 decibels in the right ear and 50 decibels in the left ear.  

The examiner found that the Veteran exhibited a bilateral mild to severe sensorineural hearing loss with good word recognition.  After reviewing the Veteran's military personnel record and medical history, as well as the Veteran's first employment audiogram, the examiner opined that it was unlikely that the Veteran's hearing loss is service related.  The examiner noted that the Veteran reported that his hearing loss onset was several years after his separation from service with no complaints in between.  Because the Veteran had minimal noise exposure while in service and given that the Veteran had annual occupational audiograms that indicated progression of hearing loss, the Veteran's hearing loss was not caused by service.  

The Board notes that there is no medical evidence showing a diagnosis of bilateral sensorineural hearing loss within a year from the Veteran's separation from service.  He has not identified or submitted evidence showing a diagnosis or signs of hearing loss within one year from separation.  Therefore, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.307(a) is not warranted.  

The Board acknowledges the Veteran's complaints of hearing loss.  The Veteran is considered competent to describe his perception of diminished hearing acuity because lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, even to the extent the Veteran would be competent to report diminished hearing acuity at separation, he would not be competent to diagnose hearing loss for VA purposes as such a determination would require both objective audiometric and speech recognition testing, which the Veteran could not perform on himself.  He is also not competent to offer an opinion concerning the etiology of his hearing loss because such question is not amenable to lay observation alone and is too complex to be addressed by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Based on this conclusion, the evidence is against a finding that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military noise exposure.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.



ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


